Citation Nr: 1110863	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial disability rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1967 to February 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In this decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability, and assigned a noncompensable (zero percent) disability rating.  The Veteran disagreed with this initial rating and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's hearing loss claim must be remanded for further evidentiary development.

The Veteran's last VA audiological examination took place more than three years ago in July 2008.  The Veteran has testified that his hearing disability is consistently getting worse.  See the March 2010 hearing transcript, page 5.  The Veteran has submitted additional medical evidence that appears to demonstrate worsening hearing acuity since the July 2008 examination.  See the February 2010 private audiological examination report from the S.H.A.C.  Unfortunately, this more recent private examination is inadequate for rating purposes because it did not include required speech recognition testing.  
In any event, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the Veteran has in fact asserted that his hearing acuity has worsened, and the recent medical evidence of record suggests his auditory thresholds are poorer than what was reflected on exams prior.  

Therefore the Board believes that a medical examination assessing the current severity of the Veteran's bilateral hearing loss disability is necessary to adequately decide this claim.

The Board additionally believes that clarification should be obtained from an April 10, 2007 private examiner regarding whether Maryland CNC testing was used in determining the Veteran's speech recognition percentages.  See the April 10, 2007 private examination report from the W.H.C. [noting speech recognition percentages of 84 an 80 percent for the right and left ears respectively].  The Court of Appeals for Veterans Claims (the Court) has recently determined that under 38 U.S.C.A. § 5103A(a):
	
[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration.

See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

Notably, the Court limited its holding in Savage to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.  

The facts in this case are very similar to those in Savage.  Indeed, the record in this case includes a private medical examination dated in April 2007 that contains relevant test results that potentially could be used to initially evaluate the Veteran's hearing disability.  This private examination contains insufficient or missing data.  Specifically, it contains unclear graphical representations of audiometric test results, and fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing.  The Board notes that "the question of which speech recognition test was used [in a private examination] is a factual, objective one to which there is a yes or no answer; the question of whether the Maryland CNC Test was used does not in any way rely on the opinion of the examiner."  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim but is not suitable for rating purposes, and the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner or the claimant regarding this April 2007 examination before making a final decision on the merits.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral hearing loss disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

2.  The VBA should then attempt to contact the audiologist who conducted the Veteran's April 10, 2007 private audiometric evaluation and ask that examiner to:

(1) Indicate whether he or she obtained the Veteran's speech discrimination percentages through Maryland CNC testing; and 

(2) Analyze the correlating graphical representation of audiometric data, and identify the Veteran's hearing thresholds at the 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz levels numerically.  
		
If the April 10, 2007 private examiner is unable or unwilling to provide further clarification of his or her examination report, the VBA should contact the Veteran and afford him the opportunity to obtain the necessary information to clarify this report, described immediately above.

3.  If the private examiner is unable or unwilling to provide further clarification of his or her report, and the Veteran cannot or will not obtain additional clarifying information, the April 2007 private report should be reviewed by a VA audiologist.  The VA audiologist should comment upon whether he or she believes Maryland CNC testing was used in determining the Veteran's speech discrimination percentages at the private examination.  The VA audiologist should also attempt to read the graphical representation of audiometric data taken in April 2007, and if possible, identify the Veteran's hearing thresholds at the 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz levels numerically.  If the VA audiologist cannot make a finding without resorting to speculation, the audiologist should state as much, and provide supporting rationale as to why such is the case.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  The RO should then schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability and the functional effects caused by that loss, if any.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to the examiner.   A report should be prepared and associated with the Veteran's VA claims folder.

5.  After undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's hearing loss claim.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


